                                          Case 18-22449                   Doc 51     Filed 01/16/20               Page 1 of 2


 Fill in this information to identify your case:

 Debtor 1                 Benjamin Franklin Gavie
                          First Name                        Middle Name               Last Name

 Debtor 2
 (Spouse if, filing)      First Name                        Middle Name               Last Name


 United States Bankruptcy Court for the:              DISTRICT OF MARYLAND

 Case number           18-22449
 (if known)                                                                                                                      Check if this is an
                                                                                                                                 amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                                    12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?



    Creditor's         Navy F.C.U.                                           Surrender the property.                            No
    name:                                                                    Retain the property and redeem it.
                                                                             Retain the property and enter into a               Yes
    Description of       2008 Mercedes-Benz S Class                          Reaffirmation Agreement.
    property             80000 miles                                         Retain the property and [explain]:
    securing debt:



    Creditor's         Secretary of Housing and Urban                        Surrender the property.                            No
    name:              Dev.                                                  Retain the property and redeem it.
                                                                                                                                Yes
                                                                             Retain the property and enter into a
    Description of 3067 Warehouse Landing Road                               Reaffirmation Agreement.
    property       Bryans Road, MD 20616                                     Retain the property and [explain]:
    securing debt: Charles County
                   the value is Zillow and may be
                   adjusted upon a formal                                   retain by making the payments as they
                   appraisal                                               come due



    Creditor's         Wells Fargo Home Mortgage                             Surrender the property.                            No



Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                  page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                                          Case 18-22449               Doc 51        Filed 01/16/20               Page 2 of 2


 Debtor 1      Benjamin Franklin Gavie                                                                Case number (if known)    18-22449

     name:                                                                   Retain the property and redeem it.                         Yes

                                                                            Retain the property and enter into a
     Description of 3067 Warehouse Landing Road                             Reaffirmation Agreement.
     property       Bryans Road, MD 20616                                   Retain the property and [explain]:
     securing debt: Charles County
                    the value is Zillow and may be
                    adjusted upon a formal                                retain by making the monthly payments
                    appraisal                                            as they come due

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                              Will the lease be assumed?

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Benjamin Franklin Gavie                                                  X
       Benjamin Franklin Gavie                                                          Signature of Debtor 2
       Signature of Debtor 1

       Date        January 16, 2020                                                 Date




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                      page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
